United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2952
                         ___________________________

                                  Joleen Armstrong

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

          Mankato Area Public Schools, Independent School District No. 77

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                     for the District of Minnesota - Minneapolis
                                    ____________

                               Submitted: May 7, 2014
                                Filed: May 27, 2014
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

     Joleen Armstrong appeals from the District Court’s1 adverse grant of summary
judgment in her action brought under the Age Discrimination in Employment Act and

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
the Minnesota Human Rights Act. Upon our careful de novo review, we agree with
the District Court that Armstrong failed to demonstrate that a genuine issue of
material fact existed as to whether her former employer’s legitimate and
nondiscriminatory reason for non-renewing her probationary contract was pretext for
age discrimination. See Tusing v. Des Moines Indep. Cmty. Sch. Dist., 639 F.3d 507,
514, 516 (8th Cir. 2011) (stating standard of review and noting that to prove pretext,
a plaintiff must show that employer’s stated reason was false and that age was the real
reason for the adverse employment action); Roeben v. BG Excelsior Ltd. P’ship, 545
F.3d 639, 643 (8th Cir. 2008) (holding that a showing of pretext requires more than
merely discrediting the asserted reason for terminating an employee; circumstances
must permit a reasonable inference of discriminatory animus); Fitzgerald v. Action,
Inc., 521 F.3d 867, 877 (8th Cir. 2008) (noting unlikelihood that a supervisor would
hire an older employee and then discriminate based on age); Putman v. Unity Health
Sys., 348 F.3d 732, 733–34 (8th Cir. 2003) (noting that to establish pretext, a plaintiff
must substantiate allegations with probative evidence; speculation and conjecture are
insufficient). Accordingly, we affirm the judgment of the District Court. See 8th Cir.
R. 47B.
                        ______________________________




                                          -2-